                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:18-cr-98-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
NICKOLAS M. GODFREY,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s Second Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 52). Defendant brings this second motion due to what

he purports are changed circumstances justifying his release from prison due to COVID-19.

Defendant is represented by J. Darren Byers.

                                           ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                          Signed: September 2, 2020




      Case 3:18-cr-00098-MOC-DSC Document 53 Filed 09/02/20 Page 1 of 1
